DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 16 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 


Claims 1, 16 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,368,122 in view of Jaini et al. (Pub No US 2019/0018572) further in view of Pequignot (Pub No US 2014/0282638). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 16 and 27 of the instant application overlap in scope with claims 1-11 of U.S. Patent No. 10,368,122; except for the first individual user recording a video of themselves and sharing the video with the second individual user, wherein the video recorded is chosen from the group consisting of the first individual user reenacting a scene from media, and the first individual user performing a voice over from media.
Nevertheless, in a similar field of endeavor Jaini discloses the first individual user recording a video of themselves and sharing the video with the second individual user, wherein the video recorded is chosen from the group consisting of the first individual user reenacting a scene from media, and the first individual user performing a voice over from media (Paragraph [0062] [0063] [0082] figure 8; record user content 820 for a scene in a movie 810. Paragraphs [0030] [0082] figure 8; wherein the recorded user content 820 may be a voice-over on top of existing media).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-11 of U.S. Patent No. 10,368,122 by specifically providing the elements mentioned above, as taught by Jaini, for the predictable result of allowing the users to record the user's performance and share the recorded performance with other users (Jaini – paragraph [0002]). 

Nevertheless, in a similar field of endeavor Pequignot discloses the first individual user shopping for a product in media, and purchasing the product through the first user interface wherein a store section receives meta data or tagged data from media that generates links to products for purchase, the first individual user being able to gift products to other users (Paragraphs [0039] [0041] figures 4 and 5; tagged internet links of a presented product on the television show. Paragraph [0031] figure 5; gifting the purchased product to someone remote from the viewer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-11 of U.S. Patent No. 10,368,122 and Jaini by specifically providing the elements mentioned above, as taught by Pequignot, for the predictable result of sending a gift to someone remote from the viewer/purchaser (Pequignot – paragraph [0031] last sentence).


Claims 1, 16 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,694,255 in view of Jaini et al. (Pub No US 2019/0018572) further in view of Pequignot (Pub No US 2014/0282638). Although the claims at issue are not identical, they are not patentably distinct from each claims 1, 16 and 27 of the instant application overlap in scope with claims 1-8 of U.S. Patent No. 10,694,255; except for the first individual user recording a video of themselves and sharing the video with the second individual user, wherein the video recorded is chosen from the group consisting of the first individual user reenacting a scene from media, and the first individual user performing a voice over from media.
Nevertheless, in a similar field of endeavor Jaini discloses the first individual user recording a video of themselves and sharing the video with the second individual user, wherein the video recorded is chosen from the group consisting of the first individual user reenacting a scene from media, and the first individual user performing a voice over from media (Paragraph [0062] [0063] [0082] figure 8; record user content 820 for a scene in a movie 810. Paragraphs [0030] [0082] figure 8; wherein the recorded user content 820 may be a voice-over on top of existing media).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-8 of U.S. Patent No. 10,694,255 by specifically providing the elements mentioned above, as taught by Jaini, for the predictable result of allowing the users to record the user's performance and share the recorded performance with other users (Jaini – paragraph [0002]). 
However, it is noted that claims 1-8 of U.S. Patent No. 10,694,255 and Jaini are silent to explicitly disclose the first individual user shopping for a product in media, and purchasing the product through the first user interface wherein a store section receives meta data or tagged data from media that generates links to products for purchase, the first individual user being able to gift products to other users.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-8 of U.S. Patent No. 10,694,255 and Jaini by specifically providing the elements mentioned above, as taught by Pequignot, for the predictable result of sending a gift to someone remote from the viewer/purchaser (Pequignot – paragraph [0031] last sentence).


Claims 1, 16 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,715,872 in view of Jaini et al. (Pub No US 2019/0018572) further in view of Pequignot (Pub No US 2014/0282638). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 16 and 27 of the instant application overlap in scope with claims 1-14 of U.S. Patent No. 10,715,872; except for the first individual user recording a video of themselves and sharing the video with the second individual user, wherein the video recorded is chosen from the group consisting of the first individual user .
Nevertheless, in a similar field of endeavor Jaini discloses the first individual user recording a video of themselves and sharing the video with the second individual user, wherein the video recorded is chosen from the group consisting of the first individual user reenacting a scene from media, and the first individual user performing a voice over from media (Paragraph [0062] [0063] [0082] figure 8; record user content 820 for a scene in a movie 810. Paragraphs [0030] [0082] figure 8; wherein the recorded user content 820 may be a voice-over on top of existing media).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to claims 1-14 of U.S. Patent No. 10,715,872 by specifically providing the elements mentioned above, as taught by Jaini, for the predictable result of allowing the users to record the user's performance and share the recorded performance with other users (Jaini – paragraph [0002]). 
However, it is noted that claims 1-14 of U.S. Patent No. 10,715,872 and Jaini are silent to explicitly disclose the first individual user shopping for a product in media, and purchasing the product through the first user interface wherein a store section receives meta data or tagged data from media that generates links to products for purchase, the first individual user being able to gift products to other users.
Nevertheless, in a similar field of endeavor Pequignot discloses the first individual user shopping for a product in media, and purchasing the product through the first user interface wherein a store section receives meta data or tagged data from media that generates links to products for purchase, the first individual user being able 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-14 of U.S. Patent No. 10,715,872 and Jaini by specifically providing the elements mentioned above, as taught by Pequignot, for the predictable result of sending a gift to someone remote from the viewer/purchaser (Pequignot – paragraph [0031] last sentence).


Claims 1, 16 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of co-pending Application No. 16/832,370 in view of Jaini et al. (Pub No US 2019/0018572) further in view of Pequignot (Pub No US 2014/0282638). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 16 and 27 of the instant application overlap in scope with claims 1-23 of co-pending Application No. 16/832,370; except for the first individual user recording a video of themselves and sharing the video with the second individual user, wherein the video recorded is chosen from the group consisting of the first individual user reenacting a scene from media, and the first individual user performing a voice over from media.
Nevertheless, in a similar field of endeavor Jaini discloses the first individual user recording a video of themselves and sharing the video with the second individual user, wherein the video recorded is chosen from the group consisting of the first individual 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-23 of co-pending Application No. 16/832,370 by specifically providing the elements mentioned above, as taught by Jaini, for the predictable result of allowing the users to record the user's performance and share the recorded performance with other users (Jaini – paragraph [0002]). 
However, it is noted that claims 1-23 of co-pending Application No. 16/832,370 and Jaini are silent to explicitly disclose the first individual user shopping for a product in media, and purchasing the product through the first user interface wherein a store section receives meta data or tagged data from media that generates links to products for purchase, the first individual user being able to gift products to other users.
Nevertheless, in a similar field of endeavor Pequignot discloses the first individual user shopping for a product in media, and purchasing the product through the first user interface wherein a store section receives meta data or tagged data from media that generates links to products for purchase, the first individual user being able to gift products to other users (Paragraphs [0039] [0041] figures 4 and 5; tagged internet links of a presented product on the television show. Paragraph [0031] figure 5; gifting the purchased product to someone remote from the viewer).



Claims 1, 16 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of co-pending Application No. 16/882,512 in view of Jaini et al. (Pub No US 2019/0018572) further in view of Pequignot (Pub No US 2014/0282638). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 16 and 27 of the instant application overlap in scope with claims 1-24 of co-pending Application No. 16/882,512; except for the first individual user recording a video of themselves and sharing the video with the second individual user, wherein the video recorded is chosen from the group consisting of the first individual user reenacting a scene from media, and the first individual user performing a voice over from media.
Nevertheless, in a similar field of endeavor Jaini discloses the first individual user recording a video of themselves and sharing the video with the second individual user, wherein the video recorded is chosen from the group consisting of the first individual user reenacting a scene from media, and the first individual user performing a voice over from media (Paragraph [0062] [0063] [0082] figure 8; record user content 820 for a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-24 of co-pending Application No. 16/882,512 by specifically providing the elements mentioned above, as taught by Jaini, for the predictable result of allowing the users to record the user's performance and share the recorded performance with other users (Jaini – paragraph [0002]). 
However, it is noted that claims 1-24 of co-pending Application No. 16/882,512 and Jaini are silent to explicitly disclose the first individual user shopping for a product in media, and purchasing the product through the first user interface wherein a store section receives meta data or tagged data from media that generates links to products for purchase, the first individual user being able to gift products to other users.
Nevertheless, in a similar field of endeavor Pequignot discloses the first individual user shopping for a product in media, and purchasing the product through the first user interface wherein a store section receives meta data or tagged data from media that generates links to products for purchase, the first individual user being able to gift products to other users (Paragraphs [0039] [0041] figures 4 and 5; tagged internet links of a presented product on the television show. Paragraph [0031] figure 5; gifting the purchased product to someone remote from the viewer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-24 of co-pending Application No. 16/882,512 and Jaini by specifically providing the elements mentioned 


Claims 1, 16 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of co-pending Application No. 17/087,794 in view of Jaini et al. (Pub No US 2019/0018572) further in view of Pequignot (Pub No US 2014/0282638). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 16 and 27 of the instant application overlap in scope with claims 1-37 of co-pending Application No. 17/087,794; except for the first individual user recording a video of themselves and sharing the video with the second individual user, wherein the video recorded is chosen from the group consisting of the first individual user reenacting a scene from media, and the first individual user performing a voice over from media.
Nevertheless, in a similar field of endeavor Jaini discloses the first individual user recording a video of themselves and sharing the video with the second individual user, wherein the video recorded is chosen from the group consisting of the first individual user reenacting a scene from media, and the first individual user performing a voice over from media (Paragraph [0062] [0063] [0082] figure 8; record user content 820 for a scene in a movie 810. Paragraphs [0030] [0082] figure 8; wherein the recorded user content 820 may be a voice-over on top of existing media).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-37 of co-pending 
However, it is noted that claims 1-37 of co-pending Application No. 17/087,794 and Jaini are silent to explicitly disclose the first individual user shopping for a product in media, and purchasing the product through the first user interface wherein a store section receives meta data or tagged data from media that generates links to products for purchase, the first individual user being able to gift products to other users.
Nevertheless, in a similar field of endeavor Pequignot discloses the first individual user shopping for a product in media, and purchasing the product through the first user interface wherein a store section receives meta data or tagged data from media that generates links to products for purchase, the first individual user being able to gift products to other users (Paragraphs [0039] [0041] figures 4 and 5; tagged internet links of a presented product on the television show. Paragraph [0031] figure 5; gifting the purchased product to someone remote from the viewer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-37 of co-pending Application No. 17/087,794 and Jaini by specifically providing the elements mentioned above, as taught by Pequignot, for the predictable result of sending a gift to someone remote from the viewer/purchaser (Pequignot – paragraph [0031] last sentence).


Claims 1, 16 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of co-pending Application No. 17/108,306 in view of Jaini et al. (Pub No US 2019/0018572) further in view of Pequignot (Pub No US 2014/0282638). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 16 and 27 of the instant application overlap in scope with claims 1-38 of co-pending Application No. 17/108,306; except for the first individual user recording a video of themselves and sharing the video with the second individual user, wherein the video recorded is chosen from the group consisting of the first individual user reenacting a scene from media, and the first individual user performing a voice over from media.
Nevertheless, in a similar field of endeavor Jaini discloses the first individual user recording a video of themselves and sharing the video with the second individual user, wherein the video recorded is chosen from the group consisting of the first individual user reenacting a scene from media, and the first individual user performing a voice over from media (Paragraph [0062] [0063] [0082] figure 8; record user content 820 for a scene in a movie 810. Paragraphs [0030] [0082] figure 8; wherein the recorded user content 820 may be a voice-over on top of existing media).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-38 of co-pending Application No. 17/108,306 by specifically providing the elements mentioned above, as taught by Jaini, for the predictable result of allowing the users to record the user's performance and share the recorded performance with other users (Jaini – paragraph [0002]). 

Nevertheless, in a similar field of endeavor Pequignot discloses the first individual user shopping for a product in media, and purchasing the product through the first user interface wherein a store section receives meta data or tagged data from media that generates links to products for purchase, the first individual user being able to gift products to other users (Paragraphs [0039] [0041] figures 4 and 5; tagged internet links of a presented product on the television show. Paragraph [0031] figure 5; gifting the purchased product to someone remote from the viewer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-38 of co-pending Application No. 17/108,306 and Jaini by specifically providing the elements mentioned above, as taught by Pequignot, for the predictable result of sending a gift to someone remote from the viewer/purchaser (Pequignot – paragraph [0031] last sentence).


Claims 1, 16 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of co-pending Application No. 17/175,380 in view of Jaini et al. (Pub No US 2019/0018572) further in view of Pequignot (Pub No US 2014/0282638). Although the claims at issue are not identical, they are not patentably 
Nevertheless, in a similar field of endeavor Jaini discloses the first individual user recording a video of themselves and sharing the video with the second individual user, wherein the video recorded is chosen from the group consisting of the first individual user reenacting a scene from media, and the first individual user performing a voice over from media (Paragraph [0062] [0063] [0082] figure 8; record user content 820 for a scene in a movie 810. Paragraphs [0030] [0082] figure 8; wherein the recorded user content 820 may be a voice-over on top of existing media).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-39 of co-pending Application No. 17/175,380 by specifically providing the elements mentioned above, as taught by Jaini, for the predictable result of allowing the users to record the user's performance and share the recorded performance with other users (Jaini – paragraph [0002]). 
However, it is noted that claims 1-39 of co-pending Application No. 17/175,380 and Jaini are silent to explicitly disclose the first individual user shopping for a product in media, and purchasing the product through the first user interface wherein a store 
Nevertheless, in a similar field of endeavor Pequignot discloses the first individual user shopping for a product in media, and purchasing the product through the first user interface wherein a store section receives meta data or tagged data from media that generates links to products for purchase, the first individual user being able to gift products to other users (Paragraphs [0039] [0041] figures 4 and 5; tagged internet links of a presented product on the television show. Paragraph [0031] figure 5; gifting the purchased product to someone remote from the viewer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-39 of co-pending Application No. 17/175,380 and Jaini by specifically providing the elements mentioned above, as taught by Pequignot, for the predictable result of sending a gift to someone remote from the viewer/purchaser (Pequignot – paragraph [0031] last sentence).









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16, 17, 19-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (Pub No US 2014/0259062) in view of Jaini et al. (Pub No US 2019/0018572) further in view of Pequignot (Pub No US 2014/0282638). Hereinafter, referenced as Taylor, Jaini and Pequignot, respectively.

Regarding claim 16, Taylor discloses a method of sharing portions of media, including the steps of: 
a first individual user recording a portion of media and recording a message chosen from the group consisting of video, text, voice, emojis, images, and combinations thereof with a first user interface (Paragraphs [0019] [0020] figure 1; the user of the user system 14 generates a message and the recorded media or record 
transmitting the portion of media and message to a second individual user if the second individual user is authorized to view the portion of media; the second individual user viewing the portion of media and message (Paragraph [0024]; confirm that a designated second user system 30 is authorized to receive the media). 
However, it is noted that Taylor is silent to explicitly disclose the first individual user recording a video of themselves and sharing the video with the second individual user, wherein the video recorded is chosen from the group consisting of the first individual user reenacting a scene from media, and the first individual user performing a voice over from media.
Nevertheless, in a similar field of endeavor Jaini discloses the first individual user recording a video of themselves and sharing the video with the second individual user (Paragraph [0062] [0063] [0082] figure 8; record user content 820 for a scene in a movie 810), 
wherein the video recorded is chosen from the group consisting of the first individual user reenacting a scene from media, and the first individual user performing a voice over from media (Paragraphs [0030] [0082] figure 8; wherein the recorded user content 820 may be a voice-over on top of existing media).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor by specifically providing the elements mentioned above, as taught by Jaini, for the predictable result of allowing the 
However, it is noted that Taylor and Jaini are silent to explicitly disclose the first individual user shopping for a product in media, and purchasing the product through the first user interface wherein a store section receives meta data or tagged data from media that generates links to products for purchase, the first individual user being able to gift products to other users.
Nevertheless, in a similar field of endeavor Pequignot discloses the first individual user shopping for a product in media, and purchasing the product through the first user interface wherein a store section receives meta data or tagged data from media that generates links to products for purchase (Paragraphs [0039] [0041] figures 4 and 5; tagged internet links of a presented product on the television show), 
the first individual user being able to gift products to other users (Paragraph [0031] figure 5; gifting the purchased product to someone remote from the viewer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor and Jaini by specifically providing the elements mentioned above, as taught by Pequignot, for the predictable result of sending a gift to someone remote from the viewer/purchaser (Pequignot – paragraph [0031] last sentence).



claim 17, Taylor, Jaini and Pequignot disclose the method of claim 16; moreover, Taylor discloses that each of the steps are performed using an application on a smartphone or tablet stored on non-transitory computer media (Paragraph [0031]).

Regarding claim 19, Taylor, Jaini and Pequignot disclose the method of claim 16; however, it is noted that Taylor and Jaini are silent to explicitly disclose the step of the first individual user searching for a product in media, and purchasing the product through the first user interface.
 Nevertheless, in a similar field of endeavor Pequignot discloses the step of the first individual user searching for a product in media, and purchasing the product through the first user interface (Paragraphs [0039] [0041] figures 4 and 5; searching for tagged internet links of a presented product on the television show).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor and Jaini by specifically providing the elements mentioned above, as taught by Pequignot, for the predictable result of sending a gift to someone remote from the viewer/purchaser (Pequignot – paragraph [0031] last sentence).

Regarding claim 20, Taylor, Jaini and Pequignot disclose the method of claim 16; moreover, Taylor discloses that said recording step is further defined as the first individual user recording a portion of media with a recording mechanism in a first user system, wherein said transmitting step is further defined as transmitting the portion of 

Regarding claim 21, Taylor, Jaini and Pequignot disclose the method of claim 16; moreover, Taylor discloses the step of notifying the first individual user if the second individual user is not authorized to view the portion of media (Paragraph [0024]; first user system 28 is notified that the second user system 30 is not authorized to receive the media).

Regarding claim 22, Taylor, Jaini and Pequignot disclose the method of claim 16; moreover, Taylor discloses the step of the first individual user creating a user profile (Paragraph [0008]; establish a profile), and the first user system generating suggested programming based on the user profile (Paragraph [0029]; suggested viewing based on user profile).

Regarding claim 24, Taylor, Jaini and Pequignot disclose the method of claim 16; however, it is noted that Taylor and Jaini are silent to explicitly disclose the step of the first individual user shopping for products from the first user interface chosen from 
Nevertheless, in a similar field of endeavor Pequignot discloses the step of the first individual user shopping for products from the first user interface chosen from the group consisting of product directly advertised to the first individual user, products based on a user profile, products shown in a program, and combinations thereof. (Paragraphs [0039] [0041] figures 4 and 5; searching for tagged internet links of a presented product on the television show).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor and Jaini by specifically providing the elements mentioned above, as taught by Pequignot, for the predictable result of sending a gift to someone remote from the viewer/purchaser (Pequignot – paragraph [0031] last sentence). 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor and Taylor, Jaini and Pequignot in view of Barton et al. (Pub No US 2007/0300263). Hereinafter, referenced as Barton.

Regarding claim 18, Taylor, Jaini and Pequignot disclose the method of claim 16; moreover, Taylor discloses said first individual user recording a portion of media step, the step of the first individual user searching for media chosen from the group consisting of program information, programming shows, movies, concerts, sporting 
However, it is noted that Taylor, Jaini and Pequignot are silent to explicitly disclose before said first individual user recording a portion of media step… by keywords and selecting a portion of media returned in search results.
Nevertheless, in a similar field of endeavor Barton discloses before said first individual user recording a portion of media step… by keywords and selecting a portion of media returned in search results (Paragraph [0090]; allowing the viewer to search for programs to record).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor, Jaini and Pequignot by specifically providing the elements mentioned above, as taught by Barton, for the predictable result of allowing the viewer to search for video content that best fits their interests and preferences. 


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Jaini and Pequignot in view of Uchida et al. (Pub No US 2013/0247101). Hereinafter, referenced as Uchida.

Regarding claim 23, Taylor, Jaini and Pequignot disclose the method of claim 16; moreover, Taylor discloses the step of notifying the first individual user of messages 
However, it is noted that Taylor, Jaini and Pequignot are silent to explicitly disclose notifying the first individual of suggestions of programming when the first user system is turned on.
Nevertheless, in a similar field of endeavor Uchida discloses notifying the first individual of suggestions of programming when the first user system is turned on (Paragraphs [0117] [0122] figure 24; when users powers on the receiver, a message displaying program suggestions m is displayed for the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor, Jaini and Pequignot by specifically providing the elements mentioned above, as taught by Uchida, for the predictable result of identifying the user and the programs that they have viewed in the past to recommend content with a high likelihood of being watched by the viewer.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Jaini and Pequignot further in view of Lam et al. (Pub No US 2014/0310752). Hereinafter, referenced as Lam. 

Regarding claim 25, Taylor, Jaini and Pequignot disclose the method of claim 16; however, it is noted that Taylor, Jaini and Pequignot are silent to explicitly disclose the step of the first individual user listing products for sale on the first user interface.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor, Jaini and Pequignot by specifically providing the elements mentioned above, as taught by Lam, for the predictable result of further expanding the online market place to allow all the users of the network system to list products for sale, increasing revenue while permitting the viewers to sell their own products.











Claims 1-3, 5-15 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Jaini and Pequignot further in view of Hosein et al. (Pub No US 2012/0227073). Hereinafter, referenced as Hosein.

Regarding claim 1, Taylor discloses a media sharing and communication system, comprising: 
a recording mechanism that records a desired portion of media upon activation by a first individual user who is not a content provider, the portion of media being less than a full media episode (Paragraphs [0008] [0019] figure 1; digital recording device 26 recording portions of an episode); 
a friend request mechanism for sending and receiving friend requests between users to be approved to receive and share media and wherein the friend request mechanism suggests friends who have similar interests of the first individual user (Paragraph [0010]; sending and receiving friend requests), wherein the friends are searchable by information chosen from the group consisting of name, username, gamer tag, telephone, address, and email (Paragraphs [0010] [0027] [0032] figure 5; suggest friends of a user profile friend list, e.g. D. Taylor, B. Deel, etc., that has similar interests);
a first user transmitter/receiver included in a first user system that transmits the portion of media and a message generated by the first individual user regarding the portion of media to a second individual user who is not a content provider (Paragraph [0019]; e.g. first transmitter/receiver 22), the first user system including a first user interface having an input device and screen view that is generated by software stored 
a confirmation mechanism that confirms that the second individual user is authorized to view the portion of media (Paragraph [0024]; confirm that the second user is authorized to view recorded portion) and a notification mechanism that notifies the first individual user if the second individual user is not authorized to receive the portion of media and notifies the second individual user that the portion of media cannot be received due to programming configuration subscribed to by the second individual user (Paragraph [0024]; notified that media could not be received due to programming configuration subscribed by the second user); 
a second user transmitter/receiver (Figure 1; e.g. second transmitter/receiver 22) included in a second user system that receives the portion of media upon authorization of the second individual user; the second user system including a second user interface having an input device (Paragraph [0027] figure 1) and screen view that is generated by software stored on a memory device of the second user transmitter/receiver, the second user system including a user profile generator interface (Paragraphs [0008] [0009] [0029]; establish a user profile).
However, it is noted that Taylor is silent to explicitly disclose a video recording mechanism that allows the first individual user to record a video of themselves and share the video with the second individual user; wherein the video recorded is chosen from the group consisting of the first individual user reenacting a scene from media, and the first individual user performing a voice over from media.

wherein the video recorded is chosen from the group consisting of the first individual user reenacting a scene from media, and the first individual user performing a voice over from media (Paragraphs [0030] [0082] figure 8; wherein the recorded user content 820 may be a voice-over on top of existing media).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor by specifically providing the elements mentioned above, as taught by Jaini, for the predictable result of allowing the users to record the user's performance and share the recorded performance with other users (Jaini – paragraph [0002]). 
However, it is noted that Taylor and Jaini are silent to explicitly disclose that the first user system and a second user system including a store section for shopping products and listing products for sale, wherein the store section receives meta data or tagged data from media and generates links to products in the media for purchase, and wherein the store section allows for gifting products to other users; 
Nevertheless, in a similar field of endeavor Pequignot discloses the first user system and a second user system including a store section for shopping products and listing products for sale (Paragraphs [0027] [0039]; figures 4 and 5; items available for shopping listed by the sellers);

and wherein the store section allows for gifting products to other users (Paragraph [0031] figure 5; gifting the purchased product to someone remote from the viewer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor and Jaini by specifically providing the elements mentioned above, as taught by Pequignot, for the predictable result of sending a gift to someone remote from the viewer/purchaser (Pequignot – paragraph [0031] last sentence).
However, it is noted that Taylor, Jaini and Pequignot are silent to explicitly disclose a search mechanism that allows the first individual user and second individual user to search by keyword for media and products used in media.
Nevertheless, in a similar field of endeavor Hosein discloses a search mechanism that allows the first individual user and second individual user to search by keyword for media (e.g. recordings 1006)  and products (e.g. Sarah’s dress) used in media (Paragraphs [0032] [0033] [0060] [0062] figure 1; keywords are used to search for related content);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor, Jaini and Pequignot by specifically providing the elements mentioned above, as taught by Hosein, for the 

Regarding claim 2, Taylor, Jaini, Pequignot and Hosein disclose the media sharing and communication system of claim 1; however, it is noted that Taylor, Jaini, and Pequignot are silent to explicitly disclose that the keywords are chosen from the group consisting of identifying information in a scene, landmarks, actor name, director name, type of media, or genre of media, and combinations thereof.
Nevertheless, in a similar field of endeavor Hosein discloses that the keywords are chosen from the group consisting of identifying information in a scene, landmarks, actor name, director name, type of media, or genre of media, and combinations thereof (Paragraph [0046] figure 1; e.g. actor, genre, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor, Jaini and Pequignot by specifically providing the elements mentioned above, as taught by Hosein, for the predictable result of allowing viewers to interact with merchandise related to the video content being presented.

Regarding claim 3, Taylor, Jaini, Pequignot and Hosein disclose the media sharing and communication system of claim 1; moreover, Taylor discloses that the media is portions of media saved by an individual user (Paragraph [0008]; recorded portion of an episode). 

claim 5, Taylor, Jaini, Pequignot and Hosein disclose the media sharing and communication system of claim 1; moreover, Taylor discloses that said first user system and said second user system are integrated in a smartphone or tablet and are accessible by using an application stored on non-transitory computer readable media (Paragraph [0031]).

Regarding claim 6, Taylor, Jaini, Pequignot and Hosein disclose the media sharing and communication system of claim 1; moreover, Taylor discloses that the media is chosen from the group consisting of program information, programming shows, movies, concerts, sporting events, and online games (Paragraph [0021]).

Regarding claim 7, Taylor, Jaini, Pequignot and Hosein disclose the media sharing and communication system of claim 1; moreover, Taylor discloses that the second user transmitter/receiver includes a recording mechanism that records a desired portion of media upon activation by the second individual user and can transmit the portion of media to the first individual user (Paragraph [0019] figure 1; recording device 26 belonging to the second user).

Regarding claim 8, Taylor, Jaini, Pequignot and Hosein disclose the media sharing and communication system of claim 1; moreover, Taylor discloses that the first user interface transmits the portion of media to the second user transmitter/receiver based upon a profile established through a user interface of the second user transmitter/receiver (Paragraphs [0009] [0028]).

Regarding claim 9, Taylor, Jaini, Pequignot and Hosein disclose the media sharing and communication system of claim 8; moreover, Taylor discloses that the profile comprises select program or program type disseminated by a media content provider and personal information of the user of the first user transmitter/receiver (Paragraphs [0028] - [0030]). 

Regarding claim 10, Taylor, Jaini, Pequignot and Hosein disclose the media sharing and communication system of claim 1; moreover, Taylor discloses that the first user transmitter/receiver automatically records media disseminated by the media content provider based upon preferences entered into a user profile of the first user transmitter/receiver (Paragraphs [0028] - [0030]).

Regarding claim 11, Taylor, Jaini, Pequignot and Hosein disclose the media sharing and communication system of claim 1; moreover, Taylor discloses that the notification mechanism notifies the first individual user, the second individual user, or both, if the second user transmitter/receiver does not have sufficient memory to receive the portion of media (Paragraph [0032]).

Regarding claim 12, Taylor, Jaini, Pequignot and Hosein disclose the media sharing and communication system of claim 1; moreover, Taylor discloses that the message includes a recommendation of a program (Paragraph [0032]; “check this out”).

claim 13, Taylor, Jaini, Pequignot and Hosein disclose the media sharing and communication system of claim 1; moreover, Taylor discloses that the message is chosen from the group consisting of text, voice, and video (Paragraph [0032]).

Regarding claim 14, Taylor, Jaini, Pequignot and Hosein disclose the media sharing and communication system of claim 1; however, it is noted that Taylor and Jaini are silent to explicitly disclose that the products are chosen from the group consisting of product directly advertised to the first individual user, products based on a user profile, products shown in a program, and combinations thereof.
Nevertheless, in a similar field of endeavor Pequignot discloses that the products are chosen from the group consisting of product directly advertised to the first individual user, products based on a user profile, products shown in a program, and combinations thereof (Paragraphs [0039] [0041] figures 4 and 5; tagged internet links of a presented product on the television show).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor and Jaini by specifically providing the elements mentioned above, as taught by Pequignot, for the predictable result of sending a gift to someone remote from the viewer/purchaser (Pequignot – paragraph [0031] last sentence).


claim 15, Taylor, Jaini, Pequignot and Hosein disclose the media sharing and communication system of claim 1; moreover, Taylor discloses that said user profile generator interface includes an open profile option such that any individual user can follow and send media to said first individual user (Paragraph [0008]; e.g. social media followers, friend requests, etc.).

Regarding claim 27, Taylor, Jaini, Pequignot and Hosein disclose all the limitations of claim 27; therefore, claim 27 is rejected for the same reasons stated in claim 1.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Jaini, Pequignot and Hosein in view of Reichardt et al. (Pub No US 2005/0172319). Hereinafter, referenced as Reichardt.

Regarding claim 4, Taylor, Jaini, Pequignot and Hosein disclose the media sharing and communication system of claim 1; however, it is noted that Taylor, Jaini, Pequignot and Hosein are silent to explicitly disclose that the first user system and second user system are capable of receiving and executing voice commands chosen from the group consisting of rewinding media, fast forwarding media, recording media, adding a message to recorded media, and sending media and/or a message.
Nevertheless, in a similar field of endeavor Reichardt discloses that the first user system and second user system are capable of receiving and executing voice 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor, Jaini, Pequignot and Hosein by specifically providing the elements mentioned above, as taught by Reichardt, for the predictable result of increasing the ease with which users can navigate through media or access guidance application features (Reichardt – paragraph [0003]).













Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573.  The examiner can normally be reached on Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423